 632DECISIONS OF NATIONAL LABOR RELATIONS BOARDappropriate type of unit in a public utility.3As noted above, theemployees of 2 of the Employer's exchanges are already represented;the remaining 83 exchanges constitute the residue of a systemwideunit.In order to afford the employees at the latter exchanges anopportunity to be represented, we shall direct an election for theresidual group.4As it is the policy of the Board to favor the largestfeasible unit, a majority vote for the Petitioner will be taken as anindication of the employees' desire to be included in a unit with theDenison and Ida Grove employees now represented by the Petitioner,and the Regional Director conducting the election herein is instructedto issue acertification of results of election to such effect.Accordingly, we shall direct an election in the following votinggroup:All employees employed in the Employer's telephone exchanges lo-cated in the States of Iowa, Kansas, Oklahoma, and Missouri, includ-ing evening chief operators,5 and all telephone construction employees,but excluding employees who work at the Employer's Denison andIda Grove, Iowa, exchanges, employees engaged in operations otherthan telephone, confidential employees, the field engineer at Clarence,Missouri,6 the three engineers stationed at Great Bend, Kansas,7guards, and supervisors as defined in the Act.[Text of Direction of Election omitted from publication.]CHAIRMAN FARMER took no part in the consideration of the aboveDecision and Direction of Election.6 Cf.Caltifornia-PacificUtilitiesCompany,93 NLRB 747;Southwestern Service Com-pany,89 NLRB 1144Gulf States Telephone Company,101 NLRB 270.6Pursuant to the agreement of the parties,the evening chief operators will be permittedto vote subject to challenge.The record contains no evidence as to their duties.6 The Employer would exclude the field engineer as a managerial and professional em-ployee.The Petitioner stated, in effect, that it had no objection to his exclusionTherecord shows that he responsibly directs other employeesAccordingly,we exclude himas a supervisor.7 The Employer would exclude these engineers.The Petitioner does not object to theirexclusion.As their duties are similar to those of the field engineer,we exclude them assupervisorsSEARS,ROEBUCK &Co.andRETAILCLERKSINTERNATIONALASSOCIA-TION, L. U. No 1625, AFL.Case No. 10-CA-1736.August 2,1954Decision and OrderOn March 10, 1954, Trial Examiner Sidney L. Feiler issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices, and recommending that it cease and desist therefrom and109 NLRB No. 102. SEARS, ROEBUCK & CO.633take certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.The Trial Examiner also found thatthe Respondent had not engaged in certain other unfair labor prac-tices alleged in the complaint and recommended dismissal of thoseallegations.Thereafter, the Respondent and the General Counsel filedexceptions to the Intermediate Report and supporting briefs.'The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Interme-diate Report, the exceptions and briefs, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner 2OrderUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the NationalLaborRelationsBoard hereby orders that the Respondent,Sears,Roebuck & Co.,Miami,Florida, its officers, agents,successors,and assigns,shall :1.Cease and desist from :(a)Discouragingmembership in RetailClerksInternational As-sociation,L. U. No. 1625, AFL, or in anyother labor organization, bydischargingany of its employees,or in any other manner discriminat-ing against them in regard to hire or tenure of employment or anyterm or condition of employment.(b)Threatening its employeeswithloss of employment or employeebenefits because of their union membership or activities.(c) Interrogating its employees concerning their membership in,or their activities on behalf of, RetailClerksInternational Associa-tion,L.U. No. 1625, AFL, or any otherlabor organization, in amanner constituting interference,restraint,or coercion in violation ofSection 8(a) (1).(d) In any other manner interfering with, restraining, or coerc-ing its employees in the exercise of the right to self-organization, toform labor organizations,to join or assist Retail Clerks InternationalAssociation,L. U. No.1625,AFL, or anyother labor organization,to bargain collectively through representatives of their own choosing,and to engage in other concerted activities for the purpose of collec-tive bargaining or other mutual aid or protection,and to refrain fromany or all of such activities except to the extent that such right may1Respondent also requested oral argument.In our opinion, the record and the excep-tions and briefs fully present the issues and the positions of the parties.Accordingly, therequest is denied.2We agree with the Trial Examiner that by Supervisor Wilson's questioning of employeePeyton and by Supervisor Gravely's interrogation of employee Yessman concerning unionactivities,Respondent violated Section 8(a) (1) of the Act.We find that, in the contextof the threats uttered by several of Respondent's supervisors and in the discriminatorydischarge of Purdy, these acts of interrogation were coercive. 634DECISIONS OF NATIONAL LABOR RELATIONS BOARDbe affected by an agreement requiring membership in a labor organ-ization as a condition of employment as authorized in Section 8 (a)(3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to Erwin L. Purdy immediate and full reinstatement tohis former or substantially equivalent position without prejudice tohis seniority or other rights and privileges.(b)Make whole Erwin L. Purdy in the manner set forth in the sec-tion of the Intermediate Report entitled "The Remedy" for any lossof pay he may have suffered by reason of the discrimination againsthim.(c)Upon request, make available to the National Labor RelationsBoard or its agents, for examination and copying, all payroll records,social-security payment records, timecards, personnel records and re-ports, and all other records necessary for a determination of theamountof back pay due and the right of reinstatement under the termsof this Order.(d)Post at its store at Miami, Florida, copies of the notice attachedhereto and marked "Appendix." 3 Copies of said notice, to be fur-nished by the Regional Director for the Tenth Region, shall, after be-ing duly signed by Respondent's representative, be posted by Re-spondent immediately upon receipt thereof and maintained by it fora period of sixty (60) consecutive days thereafter in conspicuousplaces, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by Respondent to insure thatsaid notices are not altered, defaced, or covered by any other material.(e)Notify the Regional Director for the Tenth Region, in writing,within ten (10) days from the date of this Order, what steps Re-spondent has taken to comply therewith.IT IS FURTHER ORDERED that the complaint bedismissed insofarasitalleges that Respondent discharged Fred W. Becker in violation ofSection8 (a) (3) ofthe Act, or engaged in acts of interference, re-straint, or coercion other than those specifically found by the TrialExaminerto be violative of the Act.MEMBERSPETERSON and BEESON took no part in the considerationof the above Decision and Order.8In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words"Pursuant to a Decision and Order" the words"Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." SEARS, ROEBUCK & CO.635AppendixNOTICE TO ALL EMPLOYEESPursuantto a Decision and Order of the National LaborRelationsBoard,and in order to effectuate the policies of the National Labor Re-lationsAct, as amended, we hereby notify our employees that :WE WILL NOT discourage membership in Retail Clerks Interna-tional Association, L. U. No. 1625, AFL, or in any other labor or-ganization,by discharging any of our employees,or inany othermanner discriminating against them in regard to hire or tenureof employment or any term or condition of employment.WE WILL NOT threaten our employees with loss of employmentor employee benefits because of their union membership or activi-ties.WE WILL NOT interrogate our employees concerning their mem-bership in, or their activities on behalf of, Retail Clerks Interna-tionalAssociation, L. U. No. 1625, AFL, or any other labor or-ganization,in a mannerconstituting interference, restraint, orcoercionin violation of Section 8 (a) (1).WE WILL NOT in any other manner interfere with, restrain, orcoerce ouremployees in the exercise of their right to self -organ-ization, toform labor organizations, to join or assist Retail ClerksInternationalAssociation, L. U. No. 1625, AFL, or any otherlabor organization, to bargain collectively through representa-tives of their own choosing, and to engage in other concerted ac-tivities for the purpose of collective bargaining or other mutualaid or protection and to refrain from any or all of such activitiesexcept to the extent that such right may be affected by an agree-ment requiring membership in a labor organizationas a conditionof employment as authorized in Section8 (a) (3).WE WILL offer Erwin L. Purdy immediate and full reinstate-ment to his former or a substantially equivalent position withoutprejudice to his seniority or other rights and priveleges and wewill make him whole for any loss of paysuffered asa result of thediscrimination against him.SEARS,ROEBUCK & Co.,Employer.Dated----------------By-------------------------------------(Representative)(Title)Thisnotice must remainposted for 60 days from thedatehereof,and mustnot be altered, defaced, or covered by any other material. 636DECISIONS OF NATIONAL LABOR RELATIONS BOARDIntermediate Report and Recommended OrderSTATEMENT OF THE CASEUpon a charge and amended charge filed by Retail Clerks International Associa-tion, L. U. No. 1625, AFL, herein referred to as the Union, against Sears, Roebuck& Co., herein referred to as the Respondent or the Company, General Counsel fortheNational Labor Relations Board 1 by the Regional Director for the TenthRegion (Atlanta, Georgia), issued a complaint against the Respondent allegingthat it had engaged in and was engaging in unfair labor practices within the mean-ing of Section 8 (a) (1) and (3) of the National Labor Relations Act, as amended,61 Stat. 136, 65 Stat. 601, herein called the Act.Copies of the charges, complaint,and notice of hearing were served upon all the parties.With respect to unfairlabor practices the complaint, as amended, alleges in substance that the Respondentdischarged and failed to reinstate the following employees at its Miami, Florida,store:Erwin L. Purdy and Fred W. Becker. These employees, it is alleged, weredischarged because of their membership in and activities on behalf of the Unionand because they engaged in concerted activities protected under the Act. It isfurther alleged that the Respondent, by certain named supervisors, interrogatedemployees concerning their union membership, activities, and desires, threatenedemployees with reprisals for engaging in union activities, and threatened that theMiami store would be closed if the Union was successful in its organizing campaign.The Respondent in its answer admits certain jurisdictional allegations and theterminations of Purdy and Becker but denies the commission of any unfair laborpractices.Pursuant to notice a hearing was held at Miami, Florida, before the undersignedTrial Examiner.All parties were represented at the hearing and were afforded fullopportunity to be heard and to examine and cross-examine witnesses.At the con-clusion of the presentation of evidence, the General Counsel moved to conform thepleadings to the proof as to formal matters.This motion, without objection, wasgranted as to all pleadings.The parties then were given an opportunity to presentoral argument.Argument was waived by the parties.An opportunity was alsoafforded for the filing of briefs and/or proposed findings of fact or conclusions of lawor both.Briefs were received on behalf of the General Counsel and the Respondent.Upon the entire record in the case and from his observation of the witnesses, theundersigned makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe Company is now and has been at all times material herein a New Yorkcorporation engaged in the nationwide mail-order and retail selling of general mer-chandise with stores located in Florida and many other States of the United States.The Company annually purchases and sells general merchandise at its various storesvalued at more than $1,000,000,000.Only its store at Miami, Florida, herein calledtheMiami store, is involved in these proceedings.The Company concedes that atall times here relevant it has been engaged in commerce within the meaning of theAct and the undersigned so finds.II.THE LABOR ORGANIZATION INVOLVEDRetail Clerks International Association, L. U. No. 1625, affiliated with the Amer-ican Federation of Labor, is a labor organization within the meaning of the Act.III.THE UNFAIRLABOR PRACTICESA. The background and sequence of eventsThis case is primarily concerned with the operations of certain appliance depart-ments referred to by the witnesses as the big ticket departments, in the Miami storeand the activities and working conditions of commission salesmen employed in those1 The General Counsel and the attorney representing him at the hearing are referredto herein as i he General CounselThe National Labor Relations Board is referred toherein as the Board. SEARS, ROEBUCK & CO.637departments.Thesedepartments and their division managers at the times hererelevant were:NanacManagerSewing Machinesand VacuumWilliam WintersCleanersStovesRaymond E. SaltWashing MachinesJames R. WilsonRefrigeratorsGarvis F. GravelyRadio and TelevisionJoseph R. LairdThe division or department heads reported to and were responsibleto Carl Q. Alley,merchandising manager.He in turn was under the supervision of Erle M. Leighton,store manager.The commissionsalesmen were paid a fixed rate of commission on salesmade. Theyhad a weeklydrawing account and were, except in the sewing machine and vacuumcleaner department,also paid a mileage allowance to reimburse them for trips made tocustomerswhich necessitatedthe use of personal automobiles.Some unionactivity occurredamong the commission salesmen in the summer of1952.Erwin L. Purdy and Fred W. Becker, namedin the complaint herein aswrongfullydischarged, took activeparts in this campaign.After severalmonths ofactivitythe union campaign ceased.A new campaignbeganin February 1953and was apparently inspired by griev-ances over the mileagepolicy of the Company. The writtenmileage policy of theCompany calledfor a full itemization of all stops made by a salesman in his requestfor reimbursement for mileage.Also the rulesprovided that salesmen were to bepaidfor actualmileage covered up to a top limitof 1 percentof their net sales ineachofficialmonthly workperiod.A practicehad developed among the salesmenof makingout theirrequests for reimbursement by listing their mileage at the begin-ning and end of a particular tripwithout further breakdown.Also theirrequestsfor reimbursement usually came to 1 percent of their sales.There is testimony thatthere was a feeling among the salesmenthat theircompensation was actually thecommission percentage plus an additional 1 percent for mileage.In fact,there istestimony that some salesmen weretold by somesupervisorsthat thatwas their com-pensation arrangement.In any event,division managers instructed the salesmen inJanuary 1953,that requests for reimbursement were to be filled out in detail showingthe mileage between each stop on a particular trip,that salesmen were to be paid onlyfor actual mileage up to a top limit of 1 percent of net sales in a particular period,and that requests for mileage reimbursementwereto be turned in on the day eachtrip was made or at the latestthe very next day. (It hadbeen a custom of salesmento accumulatetheirmileage trip sheets and turn them in once each month.)Therewas extensive discussion among the employees concerning the new instructions onmileage.As a result,Leightoncalled a meeting aroundFebruary4, 5, or 6. Thewritten policywas read and explained to the salesmen at this meeting.After themeeting certain salesmen remained dissatisfiedwiththe mileage policyand with other working conditions and discussed the possibility of union organization.This talk didnot getbeyondthe discussion stage untilFebruary 26. Purdymet withan organizer for the Union on that day, signed a union card, and was instructed tosee whether he could interest a group of men whocouldform a nucleus group forunionactivity.Purdy and some others began to sound out salesmen to determinewhich ones were interested in attending an initial union meeting.Such a meetingwas held onMarch 5.Prior to that time and on March 3,Purdywas discharged.At theMarch 5 meeting,those who attended signed membership cards and receivedblank cards for use in signing up other salesmen.On March 13 Becker's employ-ment was terminated.A detailed historyof the union campaign from that date isnot relevant in this case.B. The discharge of Erwin L. PurdyErwin L.Purdy was employed as a salesman from July 9, 1949, until his dischargeof March 31, 1953.He worked in the stove department until August 1952, whenhe transferred to the radio and television department where he was employed at thetime of his discharge.There is no issue as to Purdy's ability to make sales.TheRespondent concedes that his sales record was very good.He won prizes for hisability during the course of his employment.StoreManager Leighton who testified that he made the decision to dischargePurdy, testified in detail as to his reasons for terminating Purdy's employment.Atthe beginning of his testimony on Purdy, Leighton asserted that Purdy was dischargedbecause he was always making derogatory remarks about the store management, al-most from the beginning of his employment.Some of these remarks were reported 638DECISIONS OF NATIONAL LABOR RELATIONS BOARDto Leighton by Supervisors Alley and Gravely.When Purdy requested a transferto the radio department in August 1952, consent was given to this transfer, accordingto Leighton, "in an effort to break the thing up a little bit."However, there was nochange in Purdy's attitude.Leighton also testified that at the mileage meeting at the beginning of February1953, Purdy had criticized the mileage policy and also the handling of a sales contestsome time previously when Leighton had publicly announced that Purdy had wona prize over other salesmen in his territory, but had had to tell Purdy later that hehad misinterpreted the rules of the contest and Purdy was not the official winner.These remarks by Purdy were made after Leighton had asked whether there wereany comments.He did ask Purdy to sit down, finally, so that the meeting couldbe closed.Continuing his testimony, Leighton stated that he called Purdy to his office 2 daysafter the meeting and told him he had to change his attitude towards managementand his outlook on life. It was agreed that Purdy would speak with Leighton if hehad any further criticism.This was a corrective interview, according to Leighton,even though the Company's official form for such interviews was not used. Purdy'sactions at the February meeting figured in his decision insofar as it entered intothe complete picture, Leighton testified.On the mileage compensation question, Leighton testified that he had had reportsPurdy was turning in his allowance slips on a 1-percent of monthly sales basis withoutlisting actual mileage.Later on, Leighton also saw 2 mileage reports dated January 30and January 31 on which Purdy had written "Saved Sears $5.00 Del charge."Summarizing his testimony Leighton testified that he was motivated in making thedischarge by the fact "that he [Purdy] didn't get in line on the mileage, and hascontinued criticisms of management after my talking to him early in February."As to the criticisms of management policy, Leighton specified Purdy's criticism ofthe mechanics of cashing a $1 prize money voucher he had received on February 21,1953, and his alleged statement to his supervisor, Joseph Laird, that he would con-tinue to handle mileage on the 1-percent basis, as Laird reported to Leighton.Thelatter testified he believed he received this report in the last week of February.Leighton testified that matters had been "building up" from adverse reports onPurdy, his transfer, the mileage meeting, the subsequent conversation betweenLeighton and Purdy, the prize money incident, and the handling of mileage.Whenhe received the two reports on which Purdy had written that he had saved the Com-pany delivery charges, it was the straw that broke the camel's back, according toLeighton.Leighton was not certain when he received those reports but fixed thetime in the last week in February.He maintained that at the time of the dischargehe knew nothing about the Union "except as hearsay rumors that we had from timeto time."He denied knowing anything of union activities by Purdy prior to his dis-charge and asserted that in the summer of1952he spoke with his regional officeabout Purdy and rejected a suggestion that he be discharged.Purdy's testimony did not differ substantially from Leighton's as to what occurredat the February meeting on mileage policy-also referred to as the meeting on the roof.He explained why he was disturbed over the way he was awarded a trip as a prize forbeing top salesman and then was told that actually he had not won.He also detailedcomments he made at the meeting on the mileage policy and the method of comput-ing holiday pay.The validity of company policies and management practices is notin issue here and it is unnecessary to treat the points of difference in detail.Purdywas openly critical of company policy and practice, but these comments were invitedby Leighton who was in charge of the meeting.Purdy further testified, in agreement with Leighton, that the latter summoned himto his office about 2 days after the meeting on the roof and after discussing whathad occurred at the meeting told him to "get straightened out" and to get on Leighton'steam.They shook hands when Purdy agreed to go along.As to the $1 prize money voucher, Purdy outlined the detailed steps necessary tocollect the award.He did not expressly contradict Leighton's testimony that hehad been highly critical of that procedure.Purdy also admitted writing on two reports that he had saved the Company de-livery charges.He denied that he failed to follow instructions for filling out mileagevouchers.He testified that he filed them daily and received no reprimands from hisdivision manager, Laird, who had the responsibility of checking them.He also testi-fied that while he did not like the policy and said so, he did not recall telling Lairdhe would not follow it.Leighton testified that after his discussion with Purdy a day or two after the meet-ing on the roof, he had no conversations with Purdy until March 3 when he dis-charged him.Purdy testified that on February 27, the day after his initial contactwith the Union, Leighton called him to his office and, as Purdy put it, "he told me SEARS, ROEBUCK & CO.639that although I was well liked in the store, and that my sales record was good, thatI didn't seem to be playing on his team, and that I had better stop talking to the fellowson the outside, and that 1 should get on his team." Purdy also testified that Leightondid not further explain his remarks.Purdy, as previously mentioned, made the initial contact with the Union on theevening of 'Ihursday, February 26.He then proceeded to sound out sentimentamong the salesmen to see whether a nucleus organizing group could be formed anda union meeting arranged.This canvassing of sentiment continued on Friday andSaturday, February 27 and 28, and during the following week.A union meetingwas held on March 5. According to Purdy, he did most of the talking among themen in the beginning stages and then others joined.On Tuesday morning, March 3, Leighton summoned Purdy to his office and toldhim that his services would no longer be required. Purdy stated that he would liketo continue in the Company's employ, even in some other store, but Leighton repliedthat there was no room for him with the Company.Joseph Laird was division manager of the radio and television department whilePurdy worked there from August 1952untilMarch 1953.He testified that Purdycomplained about having to make home demonstrations of television sets (a matterwithin the discretion of each salesman) and also when the credit department refusedto approve sales he had made. (This was a source of irritation among all the sales-men.)Laird asserted that continued complaints from Purdy were bad for moraleand on some occasions, salesmen told him they did not like to work with Purdy.Early in January, Laird testified, he asked that Purdy be transferred.In January 1953, salsmen received instructions to change the method of fillingout and turning in mileage allowance sheets.Although the new policy requireddaily checking of these sheets, Laird, according to his testimony, did not make anycheck from the latter part of January until the second week in February.At thattime, he reviewed 8 or 9 sheets with Purdy. These included the two sheets on whichPurdy had written he had saved the Company delivery charges. Laird told Purdyhe did not think it was necessary to write such an entry on the sheets.He alsofound another sheet on which a speedometer reading had been omitted.At thatpoint, according to Laird, Purdy declared he would handle the mileage slips as hehad done prior to the receipt of the new instructions.Despite this stand by Purdy,he continued to turn in mileage sheets almost daily and they were in proper formexcept for 1 or 2 which did not have a speedometer reading.A day or two after his talk with Purdy, which Laird fixed at February 12 or 13,Laird, according to his own testimony, reported to Merchandise Manager Alley thatPurdy was not following instructions in filling out mileage sheets and also that he,Laird, did not think it was necessary for Purdy to note on two of the sheets thathe had saved Sears delivery charges.He also had a conference with Leighton atabout the same time at which he told him, "The same thing that I related to Mr.Alley."He further testified, in response to a leading question, that in addition toreporting Purdy's refusal to follow the mileage policy, he asked that he be transferred.Merchandise Manager Alley testified that while Purdy had been a good salesmanhe had received numerous reports that he was critical of company management,procedures, and supervisors.Laird, according to Alley, asked that Purdy be trans-ferred because of his bitter attitude. In the latter part of February a dispute aroseas to whether Purdy or another salesman should get credit for a particular sale.Alley ruled against Purdy.According to Alley, Purdy became indignant over theway the prospect card file system was operated and under which he lost credit forthe sale.Alley also stated that he passed along complaints about Purdy to Leighton.Hugh Barnes worked for the Company as division manager in the stove depart-ment for the 2 years prior to his leaving the Company's employ in January 1953.As such, he was the supervisor of Purdy (until his transfer to the radio departmenton August 21, 1952) and Fred W. Becker, the other dischargee in this case.Hetestified that there always was competition among the salesmen to make sales withattendant bickering, but that the most feeling existed between Purdy and Becker.He did tell Alley he would like to separate these two men.After Purdy was trans-ferred, things quieted down.What trouble there had been, according to Barnes, hadbeen between the two, rather than complaints about store policy.Both were verygood salesmen and it is customary to have some heartaches with that type of sales-man, according to Barnes.Barnes left the Company's employ before the 1953 union campaign commenced,but he was employed during the period of the 1952 campaign.He testified that helearned of this campaign from Becker and immediately reported it to Leighton and,in another conversation when he and Leighton were discussing which employeesmight be in the Union, Barnes protested, "It seems that all of this has been pointedright direct at me because Mr. Becker and Mr. Purdy are in my department." 640DECISIONS OF NATIONAL LABOR RELATIONS BOARDPurdy in his final appearance on the stand testified that he mademany homedemonstrations of televisionsets,but that he and the othersalesmendid not likecertainaspects of the work.As to mileage policy, Purdy denied making anystatement after the meeting onthe roof that he would not adhere to the rules on mileage policy.He maintainedthat he did follow instructions, although he did continue to voice his dislike of themileagepolicy as did most of the other salesmen.Company procedures provide for corrective or disciplinary interviewsin caseswhere employees receive official reprimands.The official form for suchan inter-view contains space in which to note the basis for the reprimand and for theemployee'ssignature.No such official form was ever used for Purdy, although Leighton testi-fied that his discussion with Purdy in the early part of February was a correctiveinterview.In addition to corrective interviews, company procedures provide foremployee interviews twice a year for the purpose, according to Leighton, to find outwhat the employee is thinking. Purdy's retail employee review card noted such inter-views on March 21 and August 20, 1952, both conducted by Leighton. The recordof the second interview contained the notation that Purdy was pleased with hisimpending transfer to the radio and television department, and, further "Talked aboutattitude and chips on shoulder."ConclusionsIt is not disputed that Leighton was highly displeased with Purdy's conduct dur-ing the mileage policy meeting and told him so.However, this incident occurred in thefirst few days in February 1953.The General Counsel contends, in substance, thatafter this incident Purdy's conduct was no different from what it had been in pre-viousmonths, and that there were no significant changes in his conduct or theRespondent's attitude towards him until he began his union organizing activities. Itwas this union activity that motivated Purdy's discharge, it is argued.Leighton several times in his testimony attempted to summarize his reasons fordischarging Purdy.While his list of reasons was not always the same, a compositelist of all the reasons given is approximately as follows:1.Continued derogatory remarks about store management, as reported by Super-visors Alley and Gravely.2.Purdy's behavior at the mileage allowance meeting and Leighton's conferencewith him on it.3.Reports that Purdy was not obeying the mileage allowance instructions inreports he turned in.4.The two mileage reports, dated January 30 and 31 on which Purdy had writtenhe had saved Sears $5 in delivery charges.5.Purdy's criticism of operating procedure in connection with cashing a prizemoney check.As to the first category, continued derogatory remarks,it isclear that Purdy wasopposed to the mileage policy and said so.He was not alone in this; a good manywitnesses in the proceeding testified they did the same thing.Laird, in his testimony,stressed that Purdy complained about making home demonstrations of televisionsets.Alley mentioned one occasion when Purdy became annoyed with the operationof the prospect card file system.There was one further specified item testimony bycompany witnesses as to derogatory remarks; namely, Purdy's conduct in connectionwith the cashing of a prize money voucher on February 21.There is some confusion in the testimony as to Purdy's alleged failure to obeymileage allowance instructions.Leighton testified he received reports that Purdy wasturning in reports on a 1-percent of sales basis without listing actual mileage.Leighton was not certain when he received these reports, but at one point in histestimony he fixed the time as in the last week in February. Laird's version differedfrom Leighton's.He testified that Purdy at or about February 12 or 13 told himhe would not follow mileage allowance regulations and that he reported this toLeighton and Alley within a day or two.Actually, even this version is open to agood deal of question.Laird admitted that Purdy submitted mileage sheets almostevery day in February and they were in proper form. This fact supports Purdy'stestimony that he did not refuse to follow instructions and did observe them to thebest of his ability.Moreover, even if Laird's testimony that he told Leighton thatPurdy refused to follow instructions is accepted, it is clear from it that the com-plaintwas made in mid-February and not at the end of the month as Leightontestified.Purdy's writing on two mileage reports that he had saved the Company deliverycharges, while a gratuitous statement, was not in and of itself a violation of the mileageallowance regulations.These slips, were dated January 30 and 31 and, accordingto the existing rule, should have been turned in to Laird. the departmentmanager, SEARS, ROEBUCK & CO.641the sameday or the day after theirdate.Laird did not deny that this was done, buttestified that he delayed reviewing these and other slips until mid-February.Purdytestified that his recollection was that these slips were reviewed early in February. Inany event, Laird's testimony that he reviewed these particular slips and told Leightonabout them in mid-February differs from Leighton's recollection.Leighton testi-fied he learned of these entries in the last week in February.However, he wasnot too certain as to when he did learn of them, who told him about them, andthe surrounding circumstances.The undersigned believes that either Purdy's orLaird's testimony as to the sequence of events is more credible and, even if Laird'sversion is accepted, it fixes the time of Laird's reports to Leighton about Purdy about3 weeks before the latter's discharge.It is clear from the evidence that Purdy duringhis almost4 years of employmentwas ahighly productivesalesman.It also is established that Purdy did not likesomeworking conditions and expressed his dissatisfaction.At the beginning of themonth of February the so-calledmeetingon the roof took place at which Purdygave vent to his feelings to Leighton's displeasure. In the third week of the monththe prize money incident took place.Beyond this thereisnoconcrete evidence ofany significant incident in the month.The undersigned finds that the evidence es-tablishes that Purdy obeyed mileage allowance instructions and this supports histestimony that he did not state that he would not follow those instructions.EvenifLaird did make such a report, by his own testimony, it was a substantial periodbefore Purdy's discharge.The weight of the evidence establishes that while there wasdissatisfaction with aspects of Purdy's conduct, this was counterbalanced by Purdy'sother qualities, including his sales ability. It was only when Purdy activelyengagedin union activities that there was a hardening of attitude towards him.This sug-gests that it was Purdy's union activities that were the last straw not the two vouch-ers, dated a month before his discharge.The weight of the credible evidence es-tablishes that these entries were brought to Leighton's attention, if at all, several weeksbefore the discharge and that he did nothing about them at that time.However, the Respondent contends that there has been a failure to establishknowledge on the Respondent's part of Purdy's union activities and, therefore, sinceithad no such knowledge, the Respondent could not have discriminated against himbecause of those activitiesIt asserts that there is no proof in the record that Purdywas questioned about hisunionactivities prior to his discharge or that there was anydiscussion of the Union with him.Leighton denied any such knowledgeand also deniedhaving any knowledge ofany employee's union activities in 1952.His testimony is directly opposed to thatofHugh Barnes, formermanagerof the stove department, who testified that hediscussed the 1952 union activities with Leighton in detail, including the activitiesof Purdy.Barnes was no longed in the employ of the Respondent when he testifiedin this proceeding.His testimony was objective and marked by complete candor.Itwas not one-sided and contained frank appraisals of Purdy and Becker, in additionto the above testimony.The undersigned credits the testimonyof Barnesand findsthat Leighton knew of Purdy's union activities in 1952.It is conceded that the 1952 campaign definitelycameto a halt long before the1953 campaign began. It also is undisputed that Purdy was not penalized in anyway for his activities and Leighton testified that he rejecteda suggestionfrom hisregional office in the summer of 1952 that he discharge Purdy because of his atti-tude.The course of the 1952 union campaign is not relevant, but theundersigneddoes find that Leighton know of Purdy's activities in the 1952 campaign.Purdy contacted an official of the Union on the evening of Thursday, February 26.The next day he started to see whether there was sufficient sentiment for organiza-tion so that a nucleus group could be formed and a meeting held. Purdy was theleader in this phase.Naturally, he and those who joined with him tried to keeptheir activities secret, but it was not easy to do so in view of thestore organiza-tion.The union campaign started among the big ticket or large appliance sales-men.While a large staff was employed at the store, these salesmen worked in smallgroups.Purdy's department had seven salesmen; other departments had evenfewer salesmen.Each department had its own supervisor. Furthermore, there wereno physical barriers between departments and some supervisors could observe whatwenton in adjoiningdepartments and talk to salesmen there.Under such circum-stances,itwould only be a question of time until organizational activity would cometo theattentionof the Respondent.According to Purdy, on Friday afternoon, February 27, Leighton sent for him andtold him that, as Purdy put it, "I had better stop talking to the fellows on the out-side, and that I should get on his team." Leighton did not advert to this testimonyduringhis testimony, although he testified several times after this testimony wasgiven,and prior to Purdy's appearance, he had testified that he had had no conver- 642DECISIONS OF NATIONAL LABOR RELATIONS BOARDsations with Purdy after the meeting on the roof.The undersigned credits Purdy'stestimony.While Leighton did not further explain his remarks,they clearly referred to theonly outside activity Purdy was then carrying on, namely, union activity.Whilethey didnot contain a threat of reprisal for continued union activities,they showedthat Leighton was aware of Purdy's activities.Purdy did not heed Leighton's admonition and continued his activities.Over theweekend,arrangements were made for a meeting to be held on Thursday,March 5,and word of this was circulated among the men.On Tuesday morning,March 3,Purdy was discharged.The undersigned concludes from the testimony as summarized and his observa-tion of the witnesses that the preponderance of the evidence establishes that Purdy'sleadership in union activities precipitated his discharge,in violation of the Act.C. The termination of Fred W. BeckerLeighton testified that he decided to terminate the services of Fred W. Becker onsubstantially the same grounds as Purdy.Reports came to him,Leighton con-tinued, that on numerous occasions Becker criticized the store management and wasnot happy there.However, unlike Purdy, Becker when interviewed by Leighton,would always state that he liked working conditions at the Miami store,but after aninterview he would almost immediately continue his criticisms.Such an incidentoccurred in January 1953 when, shortly after Leighton had had an interview withBecker, reports were made by Merchandise Manager Alley and Supervisor Gravelythat Becker was continuing his criticisms.Leighton was not too specific as to thenature of these criticisms,although he did mention that Becker complained of theoverstaffing of departments (a common complaint of the commission salesmen es-pecially when business was poor).Becker had had this critical attitude since hejoined the store staff in September 1951, as a transferee from the Company's EastSt. Louis store.Leighton further testified that he had from 5 to 8 interviews with Becker duringhis tenure at the store.He was not sure what occasioned the January 1953 inter-view, or what was said, but asserted that there was a broad discussion in whichhe told Becker to change his attitude and "get on the winning team." Leightonasserted that he decided to terminate Becker's services because of his attitude andhis criticism of management and linked the cases of Purdy and Becker in this re-spect.His testimony on this phase is:Well, then,after the meeting about the mileage policy on the roof, and Mr.Purdy's attitude on that, of course we linked Mr. Becker to a certain degree allalong the line with that.At the time we discussed the release of Mr. Purdy,we also discussed the release of Mr. Becker, both for the good of the companyQ. Not for anyunion reasons?A. No; not forany union reasons.The criticisms of Purdy and Becker were having a demoralizing effect, Leightonmaintained.There is almost complete disagreement between witnesses for the General Counseland the Company as to what developments led to the termination of Becker's em-ployment.According to Leighton, Becker never was discharged; he refused to accepta transfer to another store.The sequence of events, Leighton testified, was as fol-lows: Becker had been with the Company since March 1947. Under company rules,this length of tenure made it necessary to obtain specific approval from the regionaloffice of the Company in Atlanta before he could be discharged.Leighton, onMarch 2, 1953, wrote a letter to the Atlanta office in which he stated:Along about this time of year we find it necessary to reduce our force in certainbig ticket divisions so that the remainder of the people will not run a deficitfigure.Going over our organization this year, we decided that we would cut off FredBecker, Division 22.This employee has been with the company since 3-1-47,a transfer here from East St. Louis, Missouri, and has been on the Miami pay-roll since 9-12-51. In making this release, I feel that this is the logical man,asMr. Becker's attitude is not always in line with the best interests of SearsI would appreciate your approval as soon as possible.Leighton received an oral suggestion from Atlanta that Becker be offered a transfer.Leighton then offered Becker a transfer to the Charlotte, North Carolina, branchstore.Becker asked for time to think it over.He later said that he would preferto stay in Florida and Leighton told him he would "check on that." Becker also SEARS, ROEBUCK & CO.643telephoned on Saturday, March 14, and asked for more time. Leighton gave himuntil the following Monday morning, March 16, to arrive at a final decision.On the morning of March 16 Becker appeared at Leighton's office with Edward J.Murphy, business agent of the Union. Leighton's initial testimony of what occurredthen is as follows:At 9:30 Monday morning, right on the dot, he and Mr. Murphy came to theoffice.From that point on, I don't know whether Mr. Becker said he would orwould not accept a transfer, but I was notified by Mr. Murphy that he repre-sented, I believe, the union in the store, and I assumed that Mr. Becker did notwant to make the transfer for that reason.His papers show that he was termi-nated as of the previous Saturday night.Leighton then sent a letter to Becker dated March 16 in which he enclosed a checkfor all sums due him and a profit-sharing withdrawal form.He concluded the letterwith this sentence:I am very sorry that this resignation is necessary, and that you did not see fit toaccept the transfer to Charlotte.Later in the hearing, Leighton denied Becker's testimony that Leighton told himhe was being discharged for union activities.He denied knowing anything aboutBecker's union activity or of anyone's activity in 1952.In later testimony, Leighton added more details to his testimony on his final con-versations with Becker.While he could not fix the date on which each conversa-tion took place, he testified he had 2 face-to-face discussions with Becker-1 in theweek ending March 13 and the other on March 16, plus 3 or 4 telephone conversa-tions.On the first personal interview he told Becker the Company would be betteroff with him in some other capacity and offered him a transfer to the Company'sCharlotte, North Carolina, store.He asserted that there could be no dispute over thisbecause he discussed in detail the sales records of that store, its manager, and thequestion of whether Becker's income would be affected by the transfer.He main-tained that the transfer had been discussed by him with his southeast territorialoffice in Atlanta which had discussed it with the Charlotte store manager.Becker, according to Leighton, asked for time to think it over.The next dayBecker asked for additional time and asked whether the transfer could not be ar-ranged in Florida.Leighton promised to see what could be done.Continuing histestimony, Leighton stated that he communicated with the Atlanta office but was toldthat a transfer could not be made in Florida because of business conditions.Leigh-ton relayed this information to Becker on Friday, March 13, and told him he wouldhave to take the transfer to Charlotte.On Saturday, March 14, Becker phonedLeighton and asked for more time.Leighton gave him until the next Monday,March 16, to make a final decision.During the meeting with Becker and Murphy on March 16, Leighton testified,he asked Becker whether he would accept the transfer and Becker replied that hewould not.Leighton conceded that severance pay, such as Becker received, is gen-erally paid to discharged employees, and company rules so provide, but he main-tained the matter was within the discretion of the store manager.Betty Ann Harding, Leighton's secretary, corroborated this version. She testifiedthat her desk is outside Leighton's office, she could turn around and see into theoffice, and that she heard Leighton say to Becker. "Then I take it you do notaccept the transfer?" She did not hear anything else.Becker's version of what occurred when his employment was terminated is asfollows:On Friday afternoon, March 13, Becker, who had some union cards in hispocket, jokingly asked Joseph Laird, supervisor of the television department, whetherhe wanted to join the Union.At the same time Becker reached towards his pocket.When Laird took offense and asked Becker what he meant by that remark, Beckerwalked away.A few minutes later he was called to Leighton's office where thefollowing conversation took place:Q. Tell me the conversation in Mr. Leighton's office as well as you can re-member it.A. He told me that he had been informed that I had joined the union, andthat I had been participating in signing up other employees; and I told him yesto that.Then he said, "Well, under those circumstances, there is only one thingfor me to do, and that is to discharge you."He said, "Your services will nolonger be required at this store."Then I told him that I didn't think that wasquite fair, because the reason I joined the union was because I thought it wasmy civil right, and inasmuch as I had six years with the company, I thought334811-55-vol. 109-4 2 644DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat the leastthey coulddo would be to transfer me perhaps to some otherdepartment.He didn't go along withthe transferto the other department,and I suggested a transfer perhaps to some other store; and in going along inthat particular discussion he did agree,that he wouldconsider a transfer to someother store,and in leaving I was told to contact him the following morningby phone.TrialExaminer FELLER:Was this allon the 13th?The WITNESS: This was all at 3:45 on Friday, the 13th; yes, sir.Q. (By Mr HAMILTON) What were you told as you lefthis office?A. I was told to leave thestore immediately,and notto talk to anybody.Continuing his testimony,Becker testified he telephonedLeightonthe next morn-ing, but Leighton said he was unable to speakwith him thenand Becker should getin touch with him Mondaymorning,March 16.There is agreementthat onMarch 16 Becker went to Leighton's office with EdwardJ.Murphy, arepresentative of theUnion.Murphy told Leighton the Unionclaimedto representa majorityof the sales personnel in the store,and presented a letter tothat effect.It is also agreedthat Leighton told Murphy he could takeno concreteaction at that time,but would telephone him.As toBecker, there is a complete contradiction in testimony.Leighton's testi-mony, supportedby MissHarding,is thatBecker refused a transfer at that meeting.Becker denied this and maintainedhe was neveroffered a transferto Charlotte orany otherstore.He testifiedthat at theconclusion of the conferencehe asked Leigh-ton what he wanted to do and that the latter replied that he could not go into thatat that time,but would telephonehim later.Becker replied that he did not have atelephone,but Murphyinterjectedthat amessage could be delivered by telephoningthe officeof the Union.All partiesagreedthatthere were no further discussions of a transfer or termina-tion of Becker after Leighton sent theletter ofMarch 16 in which he said, "I amvery sorry that thisresignation is necessaryand that you did notsee fit to accept thetransferto Charlotte."He did notreply to thisletter,Becker asserted,because hereceived his severance and considered he was discharged.He maintained severancepay was onlygiven in case of a discharge,not resignation.Becker's testimony was supportedby Murphy.Murphy alsocontradicted Leigh-ton's testimonythat the officedoor was open during the conference.Becker's case has similaritiesto Purdy'sin addition to those already mentioned.Both had workedfor the Company fora substantial period.Becker had been em-ployed from 1939 to1941 andfrom 1947 to1953 and was an experienced salesman.He was employed in the stove department all during his employment in Miami fromSeptember1951 to March 13, 1953.Both were top salesmen in the amount ofsalesmade.Both were members ofthe Union.Action wastaken against both foran asserted overcritical attitude.The chiefdifference between them,according toLeighton,was that whilePurdy wasopenly critical of management policies, Beckerwas not.However, Leightontestified he had reports from supervisors suchas Alleyand Gravely thatBecker was criticaland, thefinal reports were that he was as criti-cal asPurdy.Leightonhad been getting these reportsfor a year or two. Leightondenied thathe had any knowledge of Becker's union activities or that it played anypart in his decision to take action against him.Whenhe was asked for details concerning criticismsvoiced byBecker,Leightontestifiedthat hehad reports from Merchandise ManaeerAlley andDivision ManagerGravely (Gravely wasnot direct supervisor over Becker)but he could not recallspecificallywhat the reports were.He later statedthathe thoughttheyreported in1952he complained of overstaffing in his department.He also testified that HughBarnes, who was Becker's supervisoruntil February1, 1953, reported he had a criti-cal attitude and askedthathe be transferred.Leighton furthertestified that he discussed the releaseof Purdy andBecker withthemerchandise man, the division manager,the operating superintendent,and thepersonnel department.MerchandiseManaeer Alleytestifiedthathe had had no trouble with Becker, butBecker was critical of his department manager, Ray Salt (who had taken the placeof Hueh BarnesFebruary 1, 1953),and allthe othersalesmen complained that hewas difficult to get along with and tooksaleswhichwereproperly theirs.This,Alley asserted, was badfor morale and could result in lower sales recordsby othersalesmen.These complaints had been made over a long period of time, accordingtoAlley. and HughBarnes, his supervisor,alsomentioned this to him in 1952.Alley believedBarnes raised the question of transferring Becker(Barnes denied thisin his testimony).No writtenrecords ofthese complaints were made.Alley believedhe discussed these complaints with Becker but did not have any written records or SEARS, ROEBUCK & CO.645memoranda about such conversations. Salt told him that he would have a smootherrunning department if Becker were out of it.Alley acknowledged that he had reportsof other salesmen taking away sales from fellow-salesmen.Raymond Salt was appointed division manager of the stove department on Feb-ruary 1, 1953.He, therefore, was Becker's supervisor over a 6-week period.Thisincluded the last 2 weeks in February when Salt was on vacation. Salt testifiedthat there were almost daily disputes over sales between Becker and the other sales-men, and he, Salt, asked Alley on February 8 or 9 to transfer Becker.He renewedthat request twice in March; once on the second or third and the other time abouta week later.On the first two occasions, Alley told him he would attempt tostraighten the matter out and the last time told him that Becker had requested atransfer to the refrigerator department.He admitted that some of the disputes weredecided in Becker's favor and that other salesmen questioned some of Becker's salesjust as he questioned some of theirs.The Company files do not have any record of any corrective interview of Becker.His retail employee review card has notations that he was interviewed on March21, 1952.He was interviewed next on August 21, 1952, at which time it was notedthatmorale in the stove department was discussed and, "We both feel that every-thing will improve."A final interview was had on March 3, 1953, at which timeLeighton noted on the card, "Would possibly like to change departments.LikesMiami.Has new homeNo comments."Leighton testified that although he hadalready decided to remove Becker he did not discuss that with him because the pur-pose of the interviews recorded on these cards is to ascertain what the employee isthinking.Becker testified that in his year and a half in the Miami store he had never receivedreprimands from either Hugh Barnes, his supervisor during most of the period, orRay Salt, his supervisor during his last 6 weeks.He also denied receiving any correc-tive interview and there is no written record of any such interview.Becker testified that he took part in the union organizational campaign in 1952.In May of that year, he stated, Barnes told the 3 salesmen of the stove department,Becker, Purdy, and 1 other, "he would appreciate it very much if we would lay offtalking about union, about union activity and unions, because we were putting himon the spot.He said that the front office was under the impression that it was hisdepartment that had started the ball rolling as far as the union activity was con-cerned."Becker received corroboration on this point from Barnes who testified that whenhe heard from Becker that there was union activity at the store he immediatelyreported it to Leighton. In another conversation, Barnes and Leighton discussedwhich employees were in the union and Barnes protested, "It seems that all of thishas been pointed right direct at me because Mr. Becker and Mr. Purdy are in mydepartment "He told Leighton that there was union activity in all the commissionsales departments and that Becker had told him about the Union. Leighton hadreplied, "You probably are putting too much confidence in Mr. Becker."Leighton did not advert to this testimony of Barnes, but he did deny any knowledgeof prior union activity of Becker.The testimony of Barnes is credited.Becker agreed that he was not satisfied with working conditions in the store,especially the mileage policy and overcrowding of departments with too many sales-men, and expressed his opinion.However, he asserted other salesmen in his depart-ment took the same position.He also agreed that some men did not like to workwith him because of competition for sales.Becker testified that he had been active in the 1952 union campaign. There wastalk among the men about the possibility of union organization in February 1953and Becker testified that he spoke in favor of it.However, nothing concrete wasdone until Purdy contacted the Union on February 26. Purdy told him of this beforethe latter's discharge on March 3, Becker testified, and invited him to a meeting ofthe Union on March 5. Becker then proceeded to talk about the Union to employees.He attended the March 5 meeting and signed a card. In succeeding days he talkedto about 15 or 20 men about joining the Union and passed out cards.ConclusionsWitnesses for the Respondent and the General Counsel were in irreconcilable con-flict in their oral testimony.However, certain written evidence, the validity of whichhas not been attacked, can be used as a framework or standard against which theconflicting evidence can be measured.This evidence consists of the following items:1.Letter, dated March 2, 1953, from Leighton to his Atlanta office asking approvalof his decision to terminate Becker because "attitude is not always in line with thebest interests of Sears."9 646DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Routine interview of Becker by Leighton on March 3 after which Leightonhad made the entry on Becker's review card,"would possibly like to change depart-ments.Likes Miami.Has new home. No comments."3.Letter from Leighton to Becker, dated March 16, enclosing a check and otherdocuments and concluding,"Iam very sorry that this resignation is necessary andthat you did not see fit to accept the transfer to Charlotte."The first two items record action which took place very close in point of time.To the undersigned,themental picture of Leighton solemnly interviewing Beckerfor the purpose of finding out his likes, dislikes,and problems the day after he haddispatched a letter setting forth his desire to terminate Becker is a difficult one tokeep in focus.However,the authenticity of the letter to Atlanta has not beenchallenged and, in fact,isrelied on by the General Counsel.Leighton testifiedthat the interview was of a routine nature and is held periodically with all employeesThe letter of March 2 casts doubt on testimony presented by the General Counselas to the later conversation between Leighton and Becker.Becker's version indi-cates that Leighton acted on the spur of the moment and because Becker had joinedthe Union and was signing up employees.Yet Becker had not done any of thesethings before March 2.On his own testimony,he did not join the Union untilMarch 5 and he did not begin soliciting potential members until after the meetingHe did not know of arrangements for the meeting until the morning of March 3.He testified that after the meeting on the roof he and other salesmen had discussedamong themselves the need of a union,but had not done anything concretely aboutituntil Purdy took the first step on February 26. Becker testified that Purdy toldhim, prior to March 3, of his contact with the Union and asked him to "talk up"the Union,but there is no evidence that Becker took any substantial part in unionactivities prior to the meeting on March 5.The General Counsel argues that Leighton's letter of March 2 indicates that theRespondent determined to rid itself of Becker as soon as union activity began.Theundersigned has credited the testimony of Hugh Barnes and has found that Leightonknew of Becker's participation in the 1952 campaign.However, there is no evidencethat Leighton took action against the 1952 union adherents without regard to their1953 activities and the evidence of Becker's union activities in 1953 up to March 2is quite meager.As to the meeting on March 16,the undersigned,from his observation of the wit-nesses and study of their testimony,credits the testimony of Becker and Murphythat the question of Becker's transfer was left in abeyance and not settled at themeeting.Murphy testified that Leighton was confused at the meeting.There wasan obvious reason for this.Murphy without any prior arrangement and notice hadappeared with Becker and had given notice of the Union's demand for recognition.Leighton's giving of two versions of what took place at the meeting also evidenceshis uncertainty.Miss Harding's testimony that she heard one sentence of the con-versation;namely, an inquiry by Leighton of Becker that he did not accept a trans-fer, does not outweigh the detailed testimony of Becker and Murphy.However, this finding does not in and of itself establish that Leighton in this andin his final letter to Becker was actuated by antiunion animus and a desire to getrid of Becker because of his union activities.This could have been Leighton's pur-pose, but it also could be true that Leighton was actuated by an honest mistake.If Becker had taken steps to deny the purported offer of a transfer, the situationmight have been clarified.Becker testified that he took no action because he con-sidered the letter a termination of employment.But his failure to take any actionunder the circumstances leaves the entire question of his termination under a cloudof uncertainty under which a finding of discrimination cannot be found to have beenestablished on a preponderance of the evidence.There are suspicious circumstances connected with Becker's termination.He didtake an active part in the 1952 campaign and his union sympathy then was knownto the Respondent.At the time of his termination, Becker had joined the Unionand was trying to sign up members. Leighton,in his testimony,linked Becker'sconduct with that of Purdy and it has been found that the latter was discriminatorilydischarged.Finally, the evidence of Becker's alleged criticism of management isnot very detailed.However, it is apparent that Becker and his new supervisor,Salt, did not geton well and that Salt complained about Becker's conduct to his supervisors.Thissituation began before union activity startedRegardless of who was at fault,this factor did not have a connection with Becker's later union activities even thoughit is clear that Becker did not receive as sympathetic and forbearing treatment fromhis new supervisor than from his prior chief, Hugh Barnes. Furthermore,the fac-tors which have been listed above and which tend to support the General Counsel'scase are balanced by certain written evidence as outlined which,in turn, casts doubt SEARS, ROEBUCK & CO.647on oral evidence presentedby the General Counsel.Underthese circumstances theundersigned concludesthatwhilethe circumstances attendant on the terminationof Beckerare highlysuspicious,ithas not been established by a preponderance ofthe evidencethathe was terminated because of his union membership and activitiesin violationof the Act.D. Acts of interference,restraint,and coercionThe complaint alleges that the Respondent by certain named supervisors interro-gated its employees concerning their union membership, activities, and desires;threatened its employees with discharge and other economic loss if they joined orretained membership in or engaged in activities on behalf of the Union; and threatenedto close the Miami store if the union campaign succeeded. The evidence as to eachof the supervisors is as follows:1. James R. WilsonJamesR. Wilson is manager of the washing machine department.He customarilyholds weekly staff meetings for his salesmen.His remarks at one such meeting inmid-March 1953 are alleged to have been in violation of the Act.John T. McGrath, a salesman, testified that Wilson told the salesmen to forgetall about union activities, it would not get them any place, they should go out andsellwashing machines, and that if they did not forget about the "whole thing" therewould be new faces there.John L. Peyton testified that Wilson told the men that he was being criticizedbecause the department was 100 percent for the Union, that he did not like it andthat "it" had to be stopped-that the men could not use the phone or congregateon the floor in groups but would have to keep separated and keep busy. Peytonfurther testified thatWilson declared that it was detrimental to morale to havethemen disturbed and that if activity did not cease other steps would be taken.Peyton admitted on cross-examination that the men had been congregating aroundthe phone and talking among themselves and that union business had been discussed.Wilson maintained that the purpose of the meeting in question was for him todescribe an official trip he just completed to a factory where washing machines wereproduced for the Company and that he merely told the men, after a remark hadbeen made, that he did not want to have the Union discussed in any of themeetings.He denied advising any of the employees to get out of the Union or stating thatthere would be some new faces around if they did not get out of the Union.Wilson'sversion was supported by William Kay, a salesman who had signed a union card.Kay testified that Wilson stated that it was immaterial what the men did about theUnion but that the men were there to make sales.Kay further testified that he didnot hear Wilson say that there would be new faces if the men did not get out of theUnion.The undersigned from his evaluation of the testimony of the above witnesses con-cludes that Wilson did tell the men to stop talking about the Union or that disciplinaryaction would be taken.However, it is clear from the detailed testimony of Peyton,a witness called by the General Counsel, that the men were taking a good deal oftime from their regular work to discuss union matters.The Respondent was entitledto insist that working time should be devoted to saleswork. In the context in whichWilson's remarks were made it has not been established that Wilson was attemptingto go beyond this in his orders to the men.Accordingly, the undersigned concludesthat it has not been established that Wilson's remarks during the weekly staff meetingreferred to in the testimony were in violation of the Act.McGrath further testified that he had two private conversations with Wilson aboutthe Union.The first, he asserted, was immediately after the aforementioned meet-ing.Wilson called him to his office and asked how he could stop "this union busi-ness."When McGrath indicated that he was in sympathy with the Union, Wilsontold him that if he continued in his "actions" that he "more or less" would lose hisjob and should think of his family and his age before continuing.Approximately aweek later, according to McGrath, Wilson also told him that it would be best if hewent over to the front office and saw Mr. Leighton and got on the "right side of thefence."Wilson denied telling McGrath to go to Leighton's office for any unionmatters and also denied ever having a conversation with any salesman about his unionmembership and activities.He maintained that whenever he was asked to giveadvice about the Union he took a neutral position.While McGrath was not too sure of some of the details of his conversations withWilson the undersigned was impressed by the essential honesty of his testimony. 648DECISIONS OF NATIONAL LABOR RELATIONS BOARDAccordingly,the undersigned finds that Wilson did interrogate McGrath concerninghis union membership and activities and that his statement of possible consequencesifMcGrath persisted in his actions was a thinly veiled threat of reprisal if McGrathcontinued his union activities.Raymond H. Yeager testified that at the meeting Wilson had told the men thatthe Union would not do them any good because they were salesmen, they shouldforget it,and go back to selling washing machines or there would be some newfaces around.Yeager also testified that Wilson asked him in a conversation whatthe complaints of the men were and what he could do about it since he had heardthat his department had gone 100 percent for the Union.Yeager replied that he(Wilson)knew what the troubles of the men were and that he thought there wasnot much that Wilson could do about it at that time.The undersigned finds thatthis inquiry by Wilson was not violative of the Act.Peyton testified that in a private conversation with Wilson,Wilson asked himwhether he was a member of the Union and when Peyton refused to answer thequestionWilson replied that that did not make any difference since the front officeknew who had joined the Union.The undersigned credits Peyton's testimony andfinds that this interrogation of Peyton was violative of the Act.2.Carl Q. AlleyJ.0. McDevitt,a salesman in Wilson's department,testified that several days afterWilson had the staff meeting described above Wilson suggested that he see CarlAlley,merchandise manager of the store.McDevitt went to Alley's office andaccording to the former Alley told him that he thought that unions were all right butnot for Sears Roebuck.Continuing his testimony McDevitt stated that in anotherconversation Alley told him that it mightbe possible that the store would be closedif the union activity continued.McDevitt then replied that he would not attend ascheduled union meeting and Alley replied that that"was agreeable."McDevitt was unable to give any detailed testimony as to his conversations withAlley so that a clear picture could be obtained as to the setting in which the allegedstatements were made.He was uncertain as to the date or dates when these conver-sations took place.Furthermore,he did not have a clear recollection as to certainalleged conversations with Wilson and in particular the staff meeting which has beenpreviously alluded to.Alley testified that it was not unusual for a salesman to be sent to his office withpapers and that he recalled McDevitt coming to his office with some papers andasking him whether he knew anything about the "Union talk going on "Alleyasserted that he replied that he could not discuss unions in any way and specificallydenied stating that the company might close its doors if the Union was successfulThe undersigned from his observation of the witnesses and a study of their testimonycredits Alley's testimony and finds that it has not been established that the Respond-ent, by Alley, threatened to close the Miami store if the Union was successful.3.Raymond E. SaltLeonard Sobel,a salesman and union member in the stove department,testifiedthat sometime in March he and another salesman, Andrew J. Fee, were talking withtheir supervisor, Raymond E.Salt, about the Union. Salt stated,according to Sobel,that if he were running the store he would find ways of getting rid of every unionman he wanted to by using various pretexts and gave an illustration of how thatmight be done.Fee corroborated Sobel.Salt denied making any such statements.The undersigned credits the testimony of Sobel and Fee.However, it is clear fromthe testimony that Salt's statement was made in the course of a casual conversationin which he was bragging about his supposed cunning. There is nothing in the cir-cumstances surrounding this conversation establishing a veiled threat of reprisalagainst Sobel or Fee or other union members because of their union activities.Theundersigned finds that no violation of the Act has been establishedby this incident.Sobel further testified that on another occasion he was giving a corrective or dis-ciplinary interview for a violation of a sales rule.When he returned to his depart-ment Salt told him that if he were Sobel he would resign because "they"would findanything they could to ruin his record and he would be unable to get a position else-where.Sobel did not take this advice and remained in the employ of the Company.Sobel also testified that Salt declared that the Company would take this punitiveaction against him because of his union activities.Salt denied Sobel's testimony.Theundersigned credits Sobel's testimony and finds that Salt's remarks in this instance SEARS, ROEBUCK & CO.649was violative of the Act. Salt's remarks were flat statements that the Company wouldtake punitive action against Sobel and were, in effect,efforts to induce Sobel toresign.Even though the record does not show that any action was taken againstSobel,Salt's remarks were an attempted interference with the exercise of rights guar-anteed under the Act and hence constituted violation of Section 8 (a) (1) thereof.Peter Yessman testified that he had had a conversation with Salt in which Salttold him that the Union would not succeed,that it would not do much good,and thatitwould fail.Salt admitted telling Yessman that he doubted very much whetheremployees of the Company would be interested in joining the Union.The under-signed finds that Salt's remarks on this occasion were not violative of the Act.4.Glen CrawfordFrank Cifalditestifiedthat he signed a membershipcard inFebruary 1953, thathe soonwished to withdraw from the Union, and asked his supervisor, Glen Craw-ford, managerof the autoaccessoriesdepartment, for advice.Cifaldi testified thatCrawford told him in reply that if he wanted to get out of the Union, he should havehis name cleared at the frontoffice.Cifaldi denied that Crawfordquestioned him asto his unionmembership but asserted that he volunteered that information to Craw-ford.Cifaldi although produced by General Counsel proved a mostreluctant wit-ness and repudiated statements contained in a prioraffidavit.Crawford did nottestify.The undersigned concludes that it has not beenestablished that Crawfordinterro-gatedCifaldiconcerning his union membership and activities as alleged in the com-plaint.Cifaldi did testify that Crawford urged him to go to the front officeto clearhis name with respect to his unionactivities.The complaintdoes not contain anyallegations referring to this incidentand in view of the fact that Crawford did nottestify concerning it the undersigned makes no findingsthereon.Myron H. Cole testified that he had a conversation with Crawford in which Craw-ford told himthat hedid notthink thatthe Union would do any good.The under-signed concludes that no violation has been established in this conversation.5.William WintersAndrew J. Fee is a salesman employed in the vacuum cleaner and sewing machinedepartment.He testified that he joined the Union and helped organize for it.Hetestified that sometime in March Winters told the salesmen that he did not want tohear any more union conversation in the department and that thereafter he followedFee around and kept him under close observation.Winters testified that he told Fee not to take up any private or personal businessduring working hours and that he wanted him to pay attention to his job.He alsotestified that Fee often wandered off from his post of duty.The undersigned finds that the evidence does not establish that Winters was tryingto do anything more than have salesmen under his supervision pay full attention totheir work.In this there was no violation of the Act.Fee further testified that in May or June 1953 he asked Winters whether it wouldbe possible to arrange for a 3-week vacation for him in the fall rather than 1 weekhe was entitled to under company rules. Fee had been able to make a similar arrange-ment the preceding fall.Winters told him that he would see what he could doand eventually said to him, according to Fee, "Well,ifyou weren't in this unionactivity it might be possible for you to get you three weeks."Fee was unable toreceive an extended vacation in 1953.Although he testified in this proceeding,Winters did not refer to this alleged conversation in his testimony.The undersignedcredits Fee's testimony and finds that Winters in violation of the Act told Fee thathe was being penalized for his union activity.6.Garvis F. GravelyGarvis Gravely is manager of the refrigerator and home freezer department.Peter F.Yessman, one of the salesmen in the department, testified that in the firstday or two of union organization Gravely spoke to him in the latter's private officeand asked him if he knew what was going on. Yessman replied that he did.Gravelythen asked "Is there much down there on the 2nd floor in big ticket?"Yessmanreplied that it was all over the store including the upstairs floor.Gravely then asked,according to Yessman,"How do you feel about it?" and Yessman replied,"I reservethe right to answer that question when the time comes."He then walked out of 4650DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe office.Gravely denied that he ever mentioned the Union to anyman in hisdepartment or questioned anyone as to whether he had joined the Union.The undersigned from his observation of the witnesses credits Yessman's testi-mony and finds that there was interrogation of Yessman as to his union member-ship and activities in violation of the Act.Gravely's name is not set forth in thecomplaint as one of those supervisors charged with interrogating employees andviolation of the ActHowever, since this incident was fully litigated at the hearingthe undersigned concludes that a finding as to that incident is warranted and neces-sary herein.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Respondent described in section I, above, have aclose, intimate, and substantial relation to trade, traffic and commerce among theseveral States, and such of them have been found to be unfair labor practices, tendto lead to labor disputes burdening and obstructing commerce and the free flow ofcommerce.V. THE REMEDYHaving found that the Respondent has engaged in and is engaging in unfair laborpractices it will be recommended that it cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of the Act.It has been found that the Respondent discriminatorily discharged Erwin L. Purdy.Itwill be recommended that the Respondent offer him immediate and full reinstate-ment to his former or substantially equivalent position without prejudice to his se-niority or other rights and privileges and make him whole for any loss of pay hemay have suffered by payment of a sum of money equal to that which he normallywould have earned as wages from the date of his discriminatory discharge to thedate of the Respondent's offer of reinstatement, less his net earnings during that period(Crossett Lumber Company,8NLRB 440, 497-8), said back pay to be computedon a quarterly basis in the manner established by the Board in F. W.WoolworthCo., 90 NLRB 289. The Respondent upon request shall make available to the Boardpayroll and other records to facilitate the determination of the amounts due.Having found that the Respondent in various respects has interfered with, restrained,and coerced its employees in the exercise of rights guaranteed by the Act, it will berecommended that the Respondent cease and desist therefrom.The character and scope of the unfair labor practices engaged in indicate an intentto defeat self-organization of employees and goes to the heart of the Act. It willbe recommended that the Respondent cease and desist from such acts and from inany other manner interfering with, coercing, or restraining its employees in the exer-cise by them of the right to engage in concerted activities for the purpose of mutualaid or protection guaranteed them in Section 7 of the Act.Upon the basis of the foregoing findings of fact and upon the entire record inthe case, the undersigned makes the following:CONCLUSIONS OF LAW1.The Respondent, Sears, Roebuck & Co., is engaged in commerce within themeaning of Section 2 (6) and (7) of the Act.2.RetailClerks International Association, L. U. No. 1625, AFL, is a labororganization within the meaning of Section 2 (5) of the Act.3.By discharging Erwin L Purdy the Respondent has engaged in and is engag-ing in unfair labor practices within the meaning of Section 8 (a) (3) of the Act.4.By such discrimination, by interrogating its employees concerning their unionmembership activities and desires, and by informing employees that they had beenor would be penalized or suffer economic loss if they joined or retained member-,ship in or engaged in activities on behalf of the Union the Respondent has inter-fered with, restrained, and coerced its employees in the exercise of the rights guar-anteed in Section 7 of the Act and thereby has engaged in and is engaging in unfairlabor practices within the meaning of Section 8 (a) (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practices within the mean-ing of Section 2 (6) and (7) of the Act.6. It has not been established that the Respondent discriminatorily terminatedthe employment of Fred W. Becker in violation of Section 8 (a) (3) of the Act orengaged in acts of interference, restraint, or coercion other than those specificallyfound hereinabove to be violative of the Act.[Recommendations omitted from publication.1